DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications dated 7/1/2022.
Claims 1 and 11 are amended by this Examiner’s Amendment.
Claims 5 and 15 are cancelled by this Examiner’s Amendment.
Claims 1-4, 6-14, and 16-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Nikhil Patel (Applicant’s Representative, Reg. No. 70,706) on 7/13/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 4: replace “the information” with “the collected information”
line 6: replace “information” with “collected information”
line 7: replace the text of line 7 with “information; identify patterns within the collected information; and match the patterns to spikes in one or more of data traffic and storage device performance; ”
lines 8-9: replace the text of lines 8-9 with “and enable dynamic adjustment of each storage device’s system configuration based on the collected information and the correlated performance changes.”
(Cancelled)
(Currently Amended)
line 3: replace “the information” with “the collected information”
line 5: replace “information” with “collected information”
line 6: replace the text of line 6 with “information; identifying patterns within the collected information; and matching the patterns to spikes in one or more of data traffic and storage device performance; ”
lines 7-8: replace the text of lines 7-8 with “and enabling dynamic adjustment of each storage device’s system configuration based on the collected information and the correlated performance changes.”
(Cancelled)
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility and reliability while also reducing system resource overhead by implementing techniques to monitor and collect performance information, to identify patterns within the collected performance information, and to enable system configuration changes based on the identified patterns within the collected performance information.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2007/0198797 (“Kavuri”) in view of U.S. Patent No. 8,117,235 (“Barta”) in view of USPGPUB 2005/0120109 (“Delic”) and further in view of U.S. Patent No. 6,377,907 (“Waclawski”).  The combination of Kavuri, Barta, Delic, and Waclawski teaches a computer system that collects performance information about processes executing within the computer system.
The combination of Kavuri, Barta, Delic, and Waclawski neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed combination of features of “…determine performance changes of the at least one component using the collected information; correlate performance changes of components with uncollected information by using the collected information from one or more components neighboring the components with uncollected information; identify patterns within the collected information; match the patterns to spikes in one or more of data traffic and storage device performance; and enable dynamic adjustment of each storage device’s system configuration based on the collected information” is neither taught nor suggested by the combination of Kavuri, Barta, Delic, and Waclawski. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135